Case 1:19-cr-00127-PAE-ST Document 100-3 Filed 11/23/20 Page 1 of 10 PageID #: 540




 1
 2
 3                          TRANSCRIPT OF JAIL CALL
 4
 5
 6   DATE:    December 3, 2012
 7
 8   TIME:    09:43:40 AM
 9
10
11   PARTICIPANTS: LUCIO CELLI; (914)262-78319 “WOMAN”
12
13
14   [U/I] - UNINTELLIGIBLE
15
16   [I/A]- INAUDIBLE
17
18   [PH] – PHONETIC
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45
46

                                 Page 1 of 10
Case 1:19-cr-00127-PAE-ST Document 100-3 Filed 11/23/20 Page 2 of 10 PageID #: 541



 1   [Phone Rings]
 2
 3   WOMAN:                  Hello?
 4
 5   MACHINE:                You have a prepaid call. You will not be
 6                           charged for this call. This call is from
 7                           Lucio Celli, an inmate at a federal
 8                           prison. This call is being recorded and
 9                           is subject to monitoring. Hang up to
10                           decline the call, or to accept dial “5”
11                           now. If you wish to block any future
12                           calls—
13
14   [WOMAN accepts call]
15
16   CELLI:                  Hello, booboo.
17
18   WOMAN:                  Hi, sweetie, how are you?
19
20   CELLI:                  I’m good, I-I-I figured I wouldn’t call
21                           you during the weekend because who know
22                           where you are, what you’re doing, can’t—
23                           can’t, as I said, call you during the
24                           week, when you’re at—
25
26   WOMAN:                  Oh yeah. I understand.
27
28   CELLI:                  —at the job. I’m good.
29
30   WOMAN:                  Yeah. I fucking long day.
31
32   CELLI:                  Why, what’s wrong?
33
34   WOMAN:                  On Friday, your fucking girl, Yvonne—
35
36   CELLI:                  Speak louder, I can’t hear you. Speak
37                           into your phone.
38
39   WOMAN:                  On Friday, at work, your girl, Yvonne
40                           started shitting on me at work.
41
42   CELLI:                  What’d she say?
43
44   MAN:                    I walk in in the morning, as soon as I
45                           walk in the morning, oh, you’re high,
46                           you’re high, you’re high. I’m like, it’s
47                           fucking eight o’clock in the morning, I’m

                                 Page 2 of 10
Case 1:19-cr-00127-PAE-ST Document 100-3 Filed 11/23/20 Page 3 of 10 PageID #: 542



 1                           not fucking high. Like, shut the fuck up,
 2                           stop. Why are you even looking at me, you
 3                           know? Or whatever, she wouldn’t stop for
 4                           looking for trouble. I’m like, first of
 5                           all, that’s not true. Second of all,
 6                           you’re being fucking obnoxious. This is
 7                           work, like, shut the fuck up. Oh, but I
 8                           had my eyelashes on, I came in all
 9                           pretty, you know, I was eating lunch with
10                           Stan and stuff. So, you know, I’m doing
11                           all that and she’s like, oh, look at you,
12                           and she started bringing up all my past
13                           transgressions like, oh, you’re a hustler
14                           like, just starting all this shit with
15                           me. Then she fucking puts her hand on my
16                           face and like pushes my cheek.
17
18   CELLI:                  Mushes your cheek?
19
20   WOMAN:                  Yes, like, pushes my face to the side,
21                           like snaps my neck back. Like, Celli,
22                           like, I’m gonna report this bitch.
23                           Because, I feel like this is how I get
24                           myself in trouble. I let people do shit
25                           and she’s like, oh, you’re making a big
26                           deal out of this, right, and she’s like
27                           if I said that to her—
28
29   CELLI:                  Hey, that’d be racist—
30
31   WOMAN:                  —if I said what she said, if I put my
32                           hands on her, right? And then she said
33                           Luc, I took this girl, I took this girl
34                           up to see the monkeys in the zoo. Imagine
35                           if that came out of my mouth what they
36                           would say?
37
38   CELLI:                  Oh, you would be the front page of the
39                           newspaper.
40
41   WOMAN:                  Okay?
42
43   CELLI:                  Oh, by the way, we shouldn’t be talking
44                           about that on the phone. Anyway, what
45                           else happened this weekend? Um, number
46                           one, she shouldn’t be up on that floor
47                           because, technically, she shouldn’t be

                                 Page 3 of 10
Case 1:19-cr-00127-PAE-ST Document 100-3 Filed 11/23/20 Page 4 of 10 PageID #: 543



 1                           leaving her own floor. She can go outside
 2                           but she can’t come upstairs, it’s
 3                           technically a different agency.
 4
 5   WOMAN:                  I’m gonna fucking report her. I’m one
 6                           person and she put her fucking hands on
 7                           me.
 8
 9   CELLI:                  I agree. Because if she did it to me, you
10                           know, I know her for a very—I’ve known
11                           her for a very long time, like, you know,
12                           she does that to me, you see how she acts
13                           with me. But you know, I’ve known her for
14                           a long time, we always just play that
15                           way, you know. Just because she thinks
16                           maybe because she thinks you’ll call me
17                           and that’s how you’ll react. But, she
18                           doesn’t know that. Hello?
19
20   WOMAN:                  What do you mean put your hands on me?
21                           You don’t put your hands on me.
22
23   CELLI:                  Yeah, but she doesn’t know you like I
24                           know you.
25
26   WOMAN:                  But I’m just saying, you don’t even do
27                           that shit to me.
28
29   CELLI:                  No, I put my hands        on   your   titties.
30                           [CELLI laughs].
31
32   WOMAN:                  Whatever.
33
34   CELLI:                  No, but, it’s true. So how was the rest
35                           of the weekend?
36
37   WOMAN:                  My phone came in. Um, you heard me talk
38                           about my friend Jerry?
39
40   CELLI:                  Uh, once, yeah.
41
42   WOMAN:                  Okay, well anyway, my girlfriend, his
43                           wife, she’s in the hospital. She has no
44                           feeling in her leg and her vagina so she
45                           can’t tell when she’s going to the
46                           bathroom. She’s in a chair, she can’t
47                           feel on her legs. She has a fucking—she

                                 Page 4 of 10
Case 1:19-cr-00127-PAE-ST Document 100-3 Filed 11/23/20 Page 5 of 10 PageID #: 544



 1                           need spinal surgery. So my girlfriend
 2                           Lisa, I saw her Friday night for a little
 3                           while, she’s gonna go over the hospital
 4                           to say hi [U/I]. So you know, we went
 5                           over there Saturday, she works on
 6                           Saturday, so, you know, it’s tough.
 7
 8   CELLI:                  Uh huh.
 9
10   WOMAN:                  Um, because she has to, she could end up
11                           having, like—
12
13   CELLI:                  Poor lady.
14
15   WOMAN:                  She’s only 33 years old. She has a two-
16                           year-old son.
17
18   CELLI:                  Is it—is it caused by a virus, or a
19                           bacteria? Like meningitis?
20
21   WOMAN:                  No, they said her spine, one of her upper
22                           discs bulged out and is pressing on the—
23
24   CELLI:                  Spinal cord? Okay.
25
26   WOMAN:                  Well, the spinal cord, it’s like the
27                           nerve of it. They’re afraid that if she
28                           doesn’t do the surgery it could cause
29                           permanent damage, but the surgery could
30                           also cause damage.
31
32   CELLI:                  She should get a second opinion, holy
33                           shit.
34
35   WOMAN:                  She’s been in the hospital since before
36                           Thanksgiving. And as she’s been there
37                           it’s been getting worse, she’s been
38                           losing all sensitivity.
39
40   CELLI:                  And then after that what’d you do?
41
42   WOMAN:                  Um, this weekend I was working. And then
43                           yesterday I went up there to my mom’s.
44
45   CELLI:                  Oh, what’s happening with Fran, is she
46                           being evicted still?
47

                                 Page 5 of 10
Case 1:19-cr-00127-PAE-ST Document 100-3 Filed 11/23/20 Page 6 of 10 PageID #: 545



 1   WOMAN:                  She’s trying to fight it, but she’s going
 2                           back and forth with her and my mom, and
 3                           [U/I].
 4
 5   CELLI:                  No, but, here’s thing. What happens is
 6                           you’re   basically   she’s  gonna   lose
 7                           whatever your grandfather—they’re taking
 8                           whatever your grandfather paid for the
 9                           apartment, they’ll pay for it and then,
10                           that already expired because, basically,
11                           I don’t know what your grandfather paid
12                           for the apartment back in the day—
13
14   WOMAN:                  Ten thousand, only ten thousand. That’s
15                           the estimate, that he paid ten or eleven
16                           thousand.
17
18   CELLI:                  Okay.
19
20   WOMAN:                  So, yeah, she’s gonna get my mom at least
21                           ten thousand saying that she doesn’t have
22                           to pay, it’s not even a hundred thousand
23                           dollars, thirty fucking thousand dollars
24                           they’re fighting over. My mother is like,
25                           I’m not giving her a fucking dime of it
26                           unless she because supposedly back in the
27                           day, my grandfather put thirty thousand
28                           dollars into an account in California and
29                           my aunt wiped it out. And [U/I] this is
30                           for you, and left my uncle nothing. Now
31                           if that was me and my husband, I would
32                           have taken the thirty thousand dollars
33                           and put it away, twenty times ten, you
34                           know?
35
36   CELLI:                  Yeah.
37
38   WOMAN:                  And my mother is like, no, fuck that, no
39                           Fran is giving me the apartment, he’s
40                           giving me the apartment, you know?
41
42   CELLI:                  At least,    at   least   give   you   the   ten
43                           thousand.
44
45   WOMAN:                  Right? Right?
46


                                 Page 6 of 10
Case 1:19-cr-00127-PAE-ST Document 100-3 Filed 11/23/20 Page 7 of 10 PageID #: 546



 1   CELLI:                  But then again you don’t know any—they
 2                           don’t know—they don’t know what your
 3                           uncle or grandfather did either, so.
 4
 5   WOMAN:                  Mhm. Yeah.
 6
 7   CELLI:                  That—that’s   the   problem.    When—when
 8                           parents keep secrets from their children,
 9                           or does one thing to one and not the
10                           other, that is how fight causes.
11
12   WOMAN:                  Mhm. [U/I]. What the fuck is forty
13                           thousand dollars. That’s a fucking—
14
15   CELLI:                  I—I—I know, my point is that, you know,
16                           see this is how, you know, this is how
17                           things are. Like, um, it’s not like
18                           [U/I], to me it’s like [U/I]. This is
19                           what they do. You know, my parents try to
20                           be honest but, you know, they give me a
21                           little but, you know, or, they pay for
22                           things for my nephew. But you know, I
23                           don’t care because I keep telling my
24                           grandparents—my parents to put, you know,
25                           thirteen thousand dollars for each kid,
26                           you guys, you can’t—you can’t—we can’t
27                           spend it, you can’t spend it, how about
28                           give it to your grandkids so that, you
29                           know, put it in the 529 account and say
30                           go to college. Like I don’t get anything
31                           from you, you get a tax benefit, but the
32                           kids go to college. I don’t get anything
33                           out of it. I get less out of it if you
34                           give them the money. But I really don’t
35                           care. I told them, whatever you leave me
36                           is gravy.
37
38   WOMAN:                  Mhm.
39
40   CELLI:                  You know?
41
42   WOMAN:                  [U/I].
43
44   CELLI:                  Oh, by the way, before we get off the
45                           phone, when you get off the phone with me
46                           can you text Camille because Camille has


                                    Page 7 of 10
Case 1:19-cr-00127-PAE-ST Document 100-3 Filed 11/23/20 Page 8 of 10 PageID #: 547



 1                           been calling my mother. Did you talk to
 2                           Camille?
 3
 4   MAN:                    No, I did not.
 5
 6   CELLI:                  Alright, so text Camille for me and tell
 7                           her, um, uh, that, um, you know, where I
 8                           am, obviously, and that I’ve been trying
 9                           to call her but her phone doesn’t accept
10                           phone calls from this—from this number.
11                           So I don’t know what she has to do, but
12                           tell her I—tell her I have tried. It’s
13                           not like I didn’t, you know, give her my
14                           best, but I have tried but she hasn’t,
15                           um, her phone doesn’t accept it, I don’t
16                           want to be stupid saying, she’s like I
17                           don’t know what to tell her, tell her,
18                           what the fuck? Tell her where I am and
19                           she knows, she can probably figure out
20                           why I’m here, and it’s not—it’s not the
21                           biggest thing, I’m not ashamed of this.
22                           My mom is like, I’m telling you, don’t
23                           call anybody. I—like, I—
24
25   WOMAN:                  I know. I know.
26
27   CELLI:                  Like, you know what I’m saying? Like, I’m
28                           not ashamed of why I’m here. There’s a
29                           reason why—there’s a reason why I did
30                           this. I just—I did this because the
31                           judges lied under oath and they need—and
32                           they need to answer for it. That’s why I
33                           did it. Plain and simple. Like, I didn’t
34                           do anything wrong, in my mind. You know?
35                           Oh, also, would you mind putting forty
36                           bucks in my commissary?
37
38   WOMAN:                  Yeah.
39
40   CELLI:                  Okay, if you can, if you can’t, you know.
41
42   WOMAN:                  Yeah, okay.
43
44   CELLI:                  You have a pen on you?
45
46   WOMAN:                  No, I don’t, I’m not in the room.
47

                                 Page 8 of 10
Case 1:19-cr-00127-PAE-ST Document 100-3 Filed 11/23/20 Page 9 of 10 PageID #: 548



 1   CELLI:                  Alright, so I’ll call you later or
 2                           tomorrow and you can put it next week.
 3                           But anything else going on before I let
 4                           you go?
 5
 6   WOMAN:                  No. I miss you.
 7
 8   CELLI:                  I miss you, my love.
 9
10   WOMAN:                  Yeah, yeah, I know.
11
12   CELLI:                  You don’t even miss me calling you five
13                           times a day and videoing, huh?
14
15   WOMAN:                  Yeah. [U/I].
16
17   CELLI:                  How’s Nick?
18
19   WOMAN:                  Again,   you    know.   Talks         to      me
20                           sporadically, you know. [U/I].
21
22   CELLI:                  Oh, well. This is what you gotta
23                           remember. It’s not that—he has—he has
24                           kids and he has Alyssa, so.
25
26   WOMAN:                  I know. But still, then one second I
27                           don’t answer the fucking phone, you know.
28
29   CELLI:                  Yeah, but see this is their mindset.
30                           Everybody figures that you and I are
31                           single and, you know, we should be
32                           available for everybody.
33
34   WOMAN:                  Yeah. Yeah.
35
36   CELLI:                  You know, and we have to understand that
37                           they have, you know, kids.
38
39   WOMAN:                  Yeah, right. They have a life and we’re
40                           just free.
41
42   CELLI:                  When, you know, we have the same types of
43                           needs and emotions that they do. That’s
44                           what you get. You know, I—
45
46   WOMAN:                  They have a lot going on            in     their
47                           relationships and stuff, so.

                                 Page 9 of 10
Case 1:19-cr-00127-PAE-ST Document 100-3 Filed 11/23/20 Page 10 of 10 PageID #: 549



 1
 2   CELLI:                  You know. I don’t know what to tell you.
 3                           Anyway, I need to go.
 4
 5   WOMAN:                  Alright.
 6
 7   CELLI:                  I’ll talk to you later. Bye, my love.
 8
 9   WOMAN:                  Bye.
10
11   [Call ends]
12
13
14
15
16                                      ***




                                 Page 10 of 10
